Allan Donohue, plaintiff in error, was by a verdict of a jury on October 4, 1921, found guilty of the illegal sale of whisky on the day following the date of the offense charged in case No. A-4143, 24 Okla. Cr. 287, 217 P. 1117. The punishment in this case was also assessed at a fine of $50 and confinement in the county jail for a period of 30 days. The record and the proof in this case are very similar to the record and proof in A-4143,24 Okla. Cr. 28, 217 P. 1117. The judgment of the trial court is affirmed.
MATSON, P.J., concurs.
DOYLE, J., absent and not participating.